DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 8/12/21, PROSECUTION IS HEREBY REOPENED. 
The Examiner is reopening the Rejection, because the Examiner is using a different interpretation of the same reference.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SHAWKI S ISMAIL/           Supervisory Patent Examiner, Art Unit 2837     




                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102b as being anticipated by Mueller et al. (US 6,140,897).
	Regarding claim 1, Mueller discloses a circuit breaker comprising:
a base (12), 
a pair of separable contacts (28, 30) coupled to said base (12), and 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30), 
said trip assembly (see the drawing below) comprising: 
a housing member (see the drawing below) structured to be coupled to said base (12); and 
a lockout assembly (see the drawing below) comprising an actuation member (75) and a locking member (186) each coupled to said housing member (see the drawing below), 
said actuation member (75) being configured to engage said trip bar (150) in order to trip open said pair of separable contacts (28, 30);
wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts (28, 30) being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (186) engages said actuation member 
	Regarding claim 13, Mueller discloses:
a base (12); 
a pair of separable contacts (28, 30) coupled to said base (12); 
a trip bar (150) coupled to said base (12) and being structured to trip open said pair of separable contacts (28, 30); and 
a trip  assembly (see the drawing below) comprising: a housing member (see the drawing below) coupled to said base (12), and
a lockout assembly (see the drawing below) comprising an actuation member (75) and a locking member (186) each coupled to said housing member (see the drawing below), 
said actuation member (75) being configured to engage said trip bar (150) in order to trip open said pair of separable contacts (28, 30); 
wherein said lockout assembly (see the drawing below) is structured to move between a FIRST position corresponding to said separable contacts being in a closed position, and a SECOND position corresponding to said separable contacts (28, 30) being in an open position, and 
wherein, when said lockout assembly (see the drawing below) is in the SECOND position, said locking member (186) engages said actuation member (75) in order to maintain said separable contacts (28, 30) in the open position (see col. 11, lines 40-62, figs. 26-28).

    PNG
    media_image1.png
    276
    524
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/12/21 with respect to claims 1-5 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-12 and 14-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the trip assembly comprising:
Claim 2: the actuation member has a first retention feature; wherein said locking member has a second retention feature; and wherein, when said lockout assembly is in the FIRST position, said first retention feature engages said second retention feature in order to maintain said locking member in the FIRST position.  
Claim 14: said lockout assembly further comprises a driving member and a plunger extending outwardly from said driving member; wherein said driving member is coupled to said housing member; wherein said plunger engages said actuation member; and wherein, when said lockout assembly moves from the FIRST position toward the SECOND position, said driving member drives said plunger, thereby pulling a portion of said actuation member toward said driving member.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 15, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837